Citation Nr: 1602270	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-26 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.
 
2.   Entitlement to service connection for a right knee disorder.

3.  Entitlement to an initial rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1992.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The RO, in pertinent part, denied the Veteran's claim of entitlement to service connection for PTSD and declined to reopen his previously considered and decided claims of entitlement to service connection for left shoulder, neck, and right knee disorders.

In November 2012, in support of these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceedings is of record.

The Board subsequently, in July 2013, determined there was the required new and material evidence and consequently reopened the claims for service connection for left shoulder, neck, and right knee disorders.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead remanded them to the RO via the Appeals Management Center (AMC) for further development (namely, for VA examinations and to obtain potentially relevant medical treatment records).  The Board also remanded the claim of entitlement to service connection for PTSD.  The Board, however, has determined that the remand directives with respect to the claims for left shoulder and right knee disorders were not substantially complied with, as there are deficiencies in the VA compensation examination opinions and rationales.  Thus, the Board is again remanding these claims.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board commits error in failing to ensure this compliance); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Consider also that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

It further warrants mentioning that, following the prior remand, the RO/AMC granted service connection for PTSD and the additionally-claimed neck injury.  See March 2014 Rating Decision.  So the Veteran's entitlement to service connection for these claimed disabilities is no longer in dispute.  However, he has to separately appeal the "downstream" ratings and effective date that were assigned for these disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In awarding service connection, the RO assigned an initial 70 percent evaluation for the service-connected PTSD and an initial 10 percent rating for the neck injury and consequent residuals, both retroactively effective from June 2007.  In response the Veteran filed a VA Form 21-4138 in April 2014 indicating he "disagreed" and was submitting additional evidence.  The RO sent him a letter in May 2014 asking him to state with specificity, so clarify, what he was disagreeing with.  See 38 C.F.R. § 20.201 (2015).  In March 2015, after additional development, the RO issued another rating decision - this time confirming and continuing the 70 percent evaluation for the PTSD and denying a derivative TDIU claim.  In November 2015, in response, the Veteran's designated representative expressed disagreement with the continued 70 percent rating, as well as the denial of a TDIU.  

The Veteran has not been provided a Statement of the Case (SOC) concerning these additional claims, however, or therefore given opportunity in response to also file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these additional claims to the Board.  38 C.F.R. § 20.200 (2015).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claims, so they too are being remanded to the Agency of Original Jurisdiction (AOJ).  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).


REMAND

In the prior July 2013 remand, the Board determined that a VA examination was needed to ascertain all current left shoulder and right knee disorders and, with respect to each disability diagnosed, the examiner was to provide an opinion regarding its etiology and potential relationship with the Veteran's military service.  In so doing, the examiner was to comment on the August 2010 statement of the VA physician positing this cause-and-effect correlation.  The VA medical opinion in response to that request was rendered in September 2013, but unfortunately it is not compliant with the Board's remanded directives, nor for that matter is the December 2013 addendum opinion.  Notably, in both instances the VA examiner failed to comment on the August 2010 VA physician's statement, as directed.  Stegall, 11 Vet. App. at 270.  Consequently, the Board must obtain additional comment addressing this relevant evidence.  Barr, 21 Vet. App. at 312.

As concerning the claim of entitlement to an initial evaluation higher than 70 percent for the service-connected PTSD and the derivative TDIU claim, according to 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by the timely filing of a Notice of Disagreement (NOD) and, after receipt of an SOC, completed by timely filing of a Substantive Appeal (VA Form 9/equivalent statement).  38 C.F.R. § 20.200 (2015).  In essence, the following sequence is required:  there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of an SOC), and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed Substantive Appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

Thus, here, since he has filed a timely NOD in response to the denial of these additional claims, the Veteran is entitled to an SOC and opportunity, in response to the SOC, to also file a timely Substantive Appeal (VA Form 9/equivalent statement) to complete the steps necessary to perfect his appeal of these additional claims to the Board.  As already alluded to, the appropriate disposition in this circumstance is to remand, rather than merely refer, the claims.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  After the RO (AOJ) provides the Veteran this SOC, these claims should be returned to the Board only if he perfects the appeal in a timely manner by also filing a VA Form 9 or equivalent.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, these claims are REMANDED for the following still additional development and consideration:

1.  If available to provide still further comment, obtain another addendum opinion from the examiner who rendered the September and December 2013 VA opinions.  Otherwise the opinion must be rendered by a similarly-qualified provider.  Explanatory rationale must be provided for all opinions expressed, citing to specific evidence in the file supporting conclusions.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  Merely saying he/she cannot respond will not suffice.  To wit: 

the examiner must comment on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current right knee and left shoulder disorders are related or attributable to his military service, especially to the injuries he sustained in the automobile accident while in Germany and in his duties and responsibilities as a cook.  In responding, the examiner must specifically comment on the August 2010 opinion of the VA physician positing a cause-and-effect correlation. 

*This additional comment is needed specifically because the VA examiners did not consider this August 2010 opinion, though directed to, when commenting in September and December 2013 following the Board's prior remand.  So be certain whomever is designated to provide this additional comment considers this opinion.

Note:  the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Then readjudicate these claims for service connection for right knee and left shoulder disorders in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

3.  Also provide the Veteran and his representative an appropriate SOC addressing the additional claims of entitlement to an initial rating higher than 70 percent for the service-connected PTSD and a TDIU.  Advise them of the time limit for filing a Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC, also that, in order for the Board to have jurisdiction to further consider these additional claims, they generally must complete this additional step to perfect the appeal of these additional claims, absent some exception of the type contemplated by Percy v. Shinseki, 23 Vet. App. 37 (2009).  If they timely perfect an appeal of these additional claims, they, too, should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

